Citation Nr: 0314406	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  94-23 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the cervical spine.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from January 1991 to 
January 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that rating decision, the RO denied service 
connection for a right knee disability and granted service 
for a cervical spine disability, assigning an initial zero 
percent rating.  The veteran duly appealed the RO's decision.

Thereafter, in a December 1993 rating decision, the RO 
increased the initial rating for the veteran's cervical spine 
disability to 20 percent.  Although an increased rating was 
granted, the issue of entitlement to a rating in excess of 20 
percent for a cervical spine disability remained in appellate 
status, as the maximum schedular rating had not been 
assigned, nor had the veteran withdrawn his appeal.  AB v. 
Brown, 6 Vet. App. 35 (1993). 

In a May 1999 decision, the Board denied service connection 
for a right knee disability.  The remaining issue of 
entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the cervical spine was remanded 
for additional development of the evidence.  A review of the 
record shows that the RO has complied with all remand 
instructions, to the extent possible.  Stegall v. West, 11 
Vet. App. 268 (1998).



FINDINGS OF FACT

1.  The veteran has failed to report for VA medical 
examinations scheduled in connection with his claim for a 
rating in excess of 20 percent for a cervical spine 
disability.  

2.  There is no evidence of record supportive of an 
evaluation greater than 20 percent for degenerative disc 
disease of the cervical spine.



CONCLUSION OF LAW

The claim for a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine is denied due 
to the veteran's failure to report for a scheduled medical 
examination without good cause.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5293 (2002); 67 Fed. Reg. 54345-
54349 (August 22, 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal, with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

Under the revised criteria, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, the veteran was provided with the required 
notification in a July 2002 letter and a September 2002 
Supplemental Statement of the Case.  These documents 
discussed the evidence of record, the provisions of 38 C.F.R. 
§ 3.655, and the respective responsibility of VA and the 
veteran to provide evidence and information.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C. § 
5103A (West 2002).  In this case, the veteran's service 
department medical records are on file, as are post-service 
clinical records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 
C.F.R. § 3.159(c)(1) - (3) (2002).  Despite inquiries from 
the RO, the veteran has identified no outstanding relevant 
evidence, nor is any such evidence apparent from a review of 
the record.  

Under the VCAA, VA also has a duty to obtain a medical 
examination or opinion, when such is necessary to decide a 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  In this case, the RO scheduled the 
veteran for a fee basis medical examination to be held in 
August 2001; however, the veteran failed to appear and 
neither furnished an explanation for his failure to appear 
nor requested a postponement or another examination.  The 
record reveals that the veteran was clearly advised of his 
responsibility to report for his examination and the adverse 
consequences of failing to do so in the September 2002 
Supplemental Statement of the Case.  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
aff'd on reconsideration, 1 Vet. App. 406 (1991).  Rather, 
the veteran also has an obligation to assist in the 
adjudication of his claim.  Id.  He must be prepared to meet 
his obligations by cooperating with the VA's efforts to 
provide an adequate medical examination.  Olson v. Principi, 
3 Vet. App. 480 (1992).  In this case, the Board finds that 
VA has done everything reasonably possible to assist him in 
this regard.

In the circumstances of this case, the Board finds that a 
second remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  As VA has 
satisfied its duties to notify and to assist the veteran in 
this case, further development and expenditure of VA's 
limited resources is not shown to be warranted here.

I.  Factual Background

A review of the record shows that in February 1992, the 
veteran submitted an application for VA compensation 
benefits, including service connection for a cervical spine 
disability.

In connection with his claim, the veteran was scheduled for a 
VA medical examination, but he reportedly failed to appear 
for the examination.  In a March 1992 rating decision, based 
on a review of the service medical records, the RO granted 
service connection for a cervical spine disability.  The RO 
assigned an initial zero percent rating, noting that a VA 
medical examination was necessary in order to determine the 
current severity of the veteran's cervical spine disability.  
The veteran appealed the RO's decision, noting that he had 
never received notification of the VA medical examination.  

In September 1992, the veteran was afforded a VA medical 
examination at which he reported neck pain and numbness.  
Examination of the cervical spine revealed no posterior neck 
tenderness, but moderate posterior neck muscle spasm was 
noted.  The veteran developed pain over the posterior neck 
with forward flexion of the cervical spine to 15 degrees and 
with extension to 5 degrees.  He developed moderate pain over 
the posterior neck with lateral flexion of the cervical spine 
10 degrees to the left and right.  He also developed moderate 
pain over the posterior neck with rotation of the cervical 
spine 15 degrees to the right and 20 degrees to the left.  
There was decreased pin prick noted over the thumbs, index 
fingers and middle fingers, but the neurological examinations 
were otherwise normal.  The diagnoses included degenerative 
disc disease of the cervical spine.  

In a December 1993 rating decision, the RO increased the 
initial rating for the veteran's cervical spine disability to 
20 percent.  The veteran, however, did not withdraw his 
appeal of this issue.  See AB v. Brown, 6 Vet. App. 35 
(1993).

Before the veteran's claim was certified to the Board for 
appellate review, the RO scheduled him for another VA medical 
examination, to be held in October 1997.  The veteran 
apparently failed to report for the examination.  It was 
rescheduled in April 1998, but the veteran again failed to 
report.  A document from the VA Medical Center indicates that 
the April 1998 examination had been cancelled due to 
"undelivered notification."  

The RO thereafter contacted the bank where the veteran 
received his VA compensation benefits by direct deposit.  The 
bank provided a more recent address for the veteran.  It does 
not appear, however, that the VA medical examination was 
rescheduled before the matter was certified to the Board.  

In its May 1999 remand, the Board noted that the September 
1992 VA medical examination report did not specifically 
address the additional disability factors found at 38 C.F.R. 
§§ 4.40 & 4.45, as required by the U.S. Court of Appeals for 
Veterans Claims.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The Board further noted that the veteran had not been 
examined for VA compensation purposes since September 1992.  
It was noted that he had not reported for a subsequent VA 
medical examination, apparently because the notification 
letter was sent to an out-dated address, due to his failure 
to keep the RO informed of his current whereabouts.  The 
Board noted that because the RO appeared to have located a 
current address for the veteran, and because another VA 
medical examination was necessary, a remand was required.

Pursuant to the Board's remand instructions, the veteran was 
scheduled for a VA medical examination, to be held in August 
2001.  Although notification of the examination was sent to 
the veteran at his most recent address of record, he failed 
to report for the examination without explanation.  

In a September 2002 Supplemental Statement of the Case, the 
veteran was advised that his claim for a rating in excess of 
20 percent had been denied due to his failure to report for a 
scheduled medical examination without good cause.  He was 
specifically advised of the provisions of 38 C.F.R. § 3.655.  

II.  Analysis

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a) (2002).

Pursuant to 38 C.F.R. § 3.655 (2002), when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination or re-examination 
and the examination was scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and the death of an immediate family member.  38 C.F.R. § 
3.655(a) (2002).

Here, the veteran appealed the original rating which was 
issued following his original claim for compensation.  

The U.S. Court of Appeals for Veterans Claims has held that 
the burden is upon VA to demonstrate that notice of the VA 
medical examination was sent to the claimant's last address 
of record and that the claimant lacked adequate reason or 
good cause for failing to report for a scheduled examination.  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

In this case, in its May 1999 remand, the Board found that 
the evidence of record was insufficient to evaluate the 
veteran's claim for a rating in excess of 20 percent for a 
service-connected cervical spine disability.  Accordingly, 
the RO arranged for another medical examination; however, the 
veteran failed to report for the scheduled medical 
examination.

As noted above, the record indicates that notification of the 
examination appointment was mailed to the veteran at his most 
recent address of record, as was a follow-up letter and a 
Supplemental Statement of the Case.  See Mindenhall v. Brown, 
7 Vet. App. 271 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (regarding presumption of regularity).  
None of this correspondence was returned as undeliverable and 
the record contains no indication whatsoever that RO 
personnel did not properly discharge their official duties.  
Id. (noting that clear evidence to the contrary is required 
to rebut the presumption of regularity).  The veteran was 
also made aware of the consequences of his failure to report.  
See Connolly v. Derwinski, 1 Vet. App. 566 (1991); see also 
Wamhoff v. Brown, 8 Vet. App. 517 (1996).

Although it appears that subsequent letters to the veteran at 
his address of record were returned by postal authorities as 
undeliverable, the record contains no indication of another 
more recent address for the veteran.  In Wamhoff v. Brown, 
8 Vet. App. 517 (1996), the Court found that notice of a 
required VA examination mailed to the veteran's address on 
file was sufficient to trigger his duty to appear for such 
examination.  In that regard, the Board observes that it is 
the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not, there is no burden on the part 
of the VA to turn up heaven and earth to find him.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).

In view of the foregoing, the Board finds that the veteran 
was properly notified of the August 2001 medical examination 
and the consequences of his failure to report under 38 C.F.R. 
§ 3.655.  Despite this, he has offered no explanation for his 
failure to report for the scheduled examination, nor does the 
record demonstrate that the veteran had any "good cause" 
for failing to report to the scheduled examination.

Thus, the Board must proceed to rate the veteran's service-
connected disability based on the evidence of record, which 
is admittedly scant.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, however, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In this case, the RO has evaluated the veteran's cervical 
spine disorder under the provisions of 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5293.

The Board observes that Diagnostic Code 5293 has been 
substantially revised during the pendency of this appeal.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that if the applicable laws or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In a 
subsequent precedent opinion, however, the VA Office of 
General Counsel determined that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board should 
first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  The Board may, however, apply only 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000 (April 10, 1999).

Under the criteria of Diagnostic Code 5293, effective through 
September 22, 2002, and also subsequently under Karnas, a 20 
percent evaluation is warranted for moderate intervertebral 
disc syndrome, with recurring attacks.  A 40 percent 
evaluation is in order for severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief.  A 
60 percent evaluation is assigned in cases of pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  

Under the revised provisions of Diagnostic Code 5293, 
effective only as of September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining (under 38 
C.F.R. § 4.25) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

Under the new criteria for evaluation based on incapacitating 
episodes, a 20 percent evaluation is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 40 percent evaluation is in order for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months, and a 60 
percent evaluation is appropriate in cases of incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.   

For purposes of evaluation under the new provisions of 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  When 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities are to be rated using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities are to be separately evaluated using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is to be evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  

There is simply no evidence in the record of severe 
intervertebral disc disease with recurring attacks and 
intermittent relief.  Similarly, there is no evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  Indeed, there is no evidence of incapacitating 
episodes during the entire course of this appeal.  

As to the question of separate orthopedic and neurologic 
manifestations, the Board notes that, even taking into 
account pain on motion, there is no evidence of more than 
slight limitation of motion.  That is, there is no basis for 
an evaluation in excess of 10 percent for limitation of 
motion of the cervical spine under Diagnostic Code 5290.  
Regarding neurological manifestations, there is a record of 
slight diminution of sensation over several fingers; these 
symptoms suggest "incomplete paralysis" that is only mild 
and not moderate, thus warranting no greater than a 10 
percent evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 
8516.  These evaluations combine to a 20 percent evaluation, 
and, as a consequence, the consideration of separate 
orthopedic and neurologic manifestations also provides no 
basis for an evaluation in excess of 20 percent.

As noted hereinabove, the veteran has not cooperated in the 
prosecution of his appeal.  He has not appeared for a 
scheduled VA examination since 1992, despite the efforts of 
the RO to accommodate him.  The only evidence on which the 
Board can base its decision is the 1992 examination report.  
In light of the discussion above, the Board finds that the 
preponderance of the evidence is against an initial rating 
greater than 20 percent for the entire period of the appeal.  


ORDER

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the cervical spine is denied.




____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

